Case 2:20-cv-03649-PBT Document 37-14 Filed 12/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

POLYSCIENCES, INC.,
Plaintiff/Counter-defendant

Civil Case No. 20-cv-03649-PBT

v.
JOSEPH T. MASRUD,

Defendant/Counterclaimant

 

 

ORDER

AND NOW, this day of 202__, upon consideration of Plaintiffs
Motion to Compel Compliance with Subpoena and Mathew Griffin’s response thereto, it is

ORDERED that Plaintiff's Motion is DENIED.

 

PETRESE B. TUCKER, U.S.D.J.
